Case 2:21-cv-06558-MWF-KS Document 2 Filed 08/13/21 Page 1 of 1 Page ID #:7



  1   STEPHEN YAGMAN (SBN 69737)
      filing@yagmanlaw.net
  2   YAGMAN + REICHMANN, LLP
      333 Washington Boulevard
  3   Venice Beach, California 90292-5152
      (310)452-3200
  4
  5
      Presented on behalf of Plaintiff

  6
  7
  8
                              UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
                                       WESTERN DIVISION
 11
      R.J. BEABER and A.W. CLARK,
 12
                         Plaintiffs,
 13
                         v.
 14                                               STATEMENT OF RELATED CASE
 15
      SHIRLEY N. WEBER, as California
      Secretary of State,
 16
 17                       Defendants.

 18
 19
            Plaintiff believes that the instant action is not related to any case presently
 20
      pending in this court.
 21
                                       Respectfully submitted,
 22
 23                            YAGMAN + REICHMANN, LLP
 24
                                  By:_____________________
 25
                                    STEPHEN YAGMAN
 26
 27
 28


                                                 1
